Order entered April 25, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01470-CV

HEALTHSOUTH REHABILITATION HOSPITAL OF RICHARDSON, LLC, Appellant

                                               V.

          JOSEPH RICH, AS NEXT FRIEND FOR JESSE MAE RICH, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-00480

                                           ORDER
       Before the Court is appellee’s unopposed motion for extension of time to file appellee’s

brief and request to postpone oral argument scheduled for May 29, 2019.             We GRANT

appellee’s motion for extension of time to file it brief. Appellee’s brief is due May 13, 2019. At

this time, we DENY appellee’s request to postpone oral argument scheduled for May 29, 2019.

Should the parties finalize a settlement agreement prior to argument, a motion to dismiss this

appeal pursuant to Texas Rule of Appellate Procedure 42.1(a) may be filed.


                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE